Picture 5 [egy-20190508xex10_1g001.jpg]

Exhibit 10.1

﻿

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”), effective as of _________,
2019 (the “Effective Date”), is made and entered into by and between VAALCO
Energy, Inc., a Delaware corporation (hereafter “Company”) and _________
(hereafter “Employee”). The Company and Employee may sometimes hereafter be
referred to singularly as a “Party” or collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Company desires to provide certain benefits to Employee in the
event of a termination of employment following a Change in Control (defined
below) subject to the terms and conditions hereafter set forth; and

WHEREAS, Employee is willing to enter into this Agreement upon the terms and
conditions hereafter set forth;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein, the Parties hereby agree as follows:

RIGHTS AND PAYMENTS UPON TERMINATION FOLLOWING A CHANGE IN CONTROL

.

Rights and Payments

.  Employee’s right to compensation and benefits for periods after the date on
which his employment terminates with the Company and all Affiliates (the
“Termination Date”) shall be determined in accordance with this Article 1, as
follows:

Minimum Payments.  Employee shall be entitled to the following minimum payments
under this Section 1.1(a), in addition to any other payments or benefits to
which he is entitled to receive under the terms of this Agreement or any
employee benefit plan or program:

his accrued and unpaid Base Salary through the Termination Date;

his accrued and unused vacation days through the Termination Date; and

reimbursement of his reasonable business expenses that were incurred but unpaid
as of the Termination Date.





--------------------------------------------------------------------------------

 

Such salary and accrued vacation days shall be paid to Employee within five (5)
Business Days following the Termination Date in a cash lump sum less applicable
withholdings.  Business expenses shall be reimbursed in accordance with the
Company’s normal policy and procedures.

Termination Benefits.  In the event that Employee incurs a CIC Severance Payment
Event, the following severance benefits shall be provided to Employee hereunder
or, in the event of his death before receiving all such benefits, to his
Designated Beneficiary following his death:

Additional Payment.  The Company shall pay to Employee as additional
compensation (the “Additional Payment”), an amount equal to one hundred percent
(100%) of Employee’s Base Salary and seventy-five percent (75%) of Target Bonus
as in effect as of the Termination Date.

The Company shall make the Additional Payment to Employee over a six-month
period in twelve, substantially equal bi-monthly payments that begin within
twenty (20) days following the Termination Date.  The payment of any Additional
Payment shall be made in accordance with, and subject to, the Release
requirements of Section 1.3 and the Company's standard payroll procedures.

The Company shall delay payments pursuant to Section 2.1 to the extent required
to comply with the requirements of Code Section 409A.  If Employee is a
“specified employee” within the meaning of Code Section 409A, then payment of
the Additional Payments otherwise payable during the first six (6) months
following the Termination Date shall be deferred for six (6) months following
the Termination Date (in accordance with Section 2.1) and such aggregate amount
shall be paid within ten (10) days following the expiration of such 6-month
period.

In the event of Employee’s death prior to the payment of all installments of the
Additional Payment as provided above, the remaining installment payments shall
be aggregated and paid in a single sum payment to the Employee’s Designated
Beneficiary within sixty (60) days from Employee’s date of death.

Continued Group Health Plan Coverage.  The Company and its Affiliates shall
maintain continued group health plan coverage following the Termination Date
under any of the Company’s group health plans that covered Employee immediately
before the Termination Date which are subject to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, as codified in Code Section 4980B and
Part 6 of Subtitle B of Title I of ERISA (“COBRA”), for Employee and his
eligible spouse and other dependents (together, “Dependents”), for a period of
six (6)  months following the Termination Date and at no cost to Employee and
his Dependents.





--------------------------------------------------------------------------------

 

Outplacement Assistance:  The Company shall provide the Employee outplacement
assistance for a period of six (6) months. 

After the Termination Date, Employee, and his Dependents, if any, must first
elect and maintain any COBRA continuation coverage under such plan that they are
entitled to receive under the terms of such plan and COBRA.  However, Employee
and his Dependents shall not be required to make any premium payments for the
portion of any such COBRA coverage period that does not extend beyond the
maximum three-month period referenced above.  In all other respects, Employee
and his Dependents shall be treated the same as other COBRA qualified
beneficiaries under the terms of such plan and the requirements of COBRA during
the period while COBRA coverage remains in effect.

The continuation coverage described above shall be provided in a manner that is
intended to satisfy an exception to Code Section 409A, and therefore not be
treated as an arrangement providing for nonqualified deferred compensation that
is subject to taxation under Code Section 409A.

Nothing in this Agreement shall be construed as giving the Employee any right to
be retained in the employ of the Company or any of its Affiliates or shall
interfere in any way with the right of the Company to terminate the Employee’s
employment at any time, with or without Cause.

Limitation on Other Severance Benefits

.

Limitation on Other Severance Payments.  For purposes of clarity, in the event
that (i) Employee voluntarily resigns or otherwise voluntarily terminates his
own employment during the Term of Employment, (ii) Employee’s employment is
terminated due to a No Severance Benefits Event, or (iii) Employee’s employment
is terminated for any reason outside of a CIC Window Period then, in any such
event under clause (i), (ii) or (iii), the Company shall have no obligation to
provide the severance benefits described in subsections (i) and (ii) of Section
1.1(b), except to offer COBRA coverage (as required by COBRA) but not at the
discounted rate as described in Section 1.1(b)(ii).  Employee shall still be
entitled to receive the severance benefits provided under Section 1.1(a).

No Duplication of Severance Benefits.  Notwithstanding Section 1.1, if Employee
receives or is entitled to receive any severance benefit under any change of
control policy, or any agreement with, or plan or policy of, the Company or any
Affiliate, the amount payable under Section 1.1(b) to or on behalf of Employee
shall be offset by such other severance benefits received by Employee, and
Employee shall thus be entitled to receive the greater of such other severance
benefits or the benefits provided under this Agreement, and not any duplicate
benefits.  The severance payments provided under this Agreement shall also
supersede and replace any duplicative severance benefits under any severance pay
plan or program that the Company or any Affiliate maintains for



--------------------------------------------------------------------------------

 

employees generally and that otherwise may cover Employee, including the VAALCO
Energy, Inc. Severance Plan, dated effective August 21, 2015.

Release Agreement

.  In order to receive the Termination Benefits, Employee must first execute the
Release on a form provided by the Company in substantially the same form as
attached hereto as Appendix B, together with any changes thereto that the
Company deems to be necessary or appropriate to comply with applicable law or
regulation.  Pursuant to the Release, thereby Employee agrees to release and
waive, in return for such severance benefits, any claims that he may have
against the Company including, without limitation, for unlawful discrimination
or retaliation (e.g., Title VII of the U.S. Civil Rights Act); provided,
however, the Release shall not release any claim by or on behalf of Employee for
any payment or benefit that is due and payable under the terms of this Agreement
prior to the receipt thereof.

The Company shall deliver the Release to Employee within ten (10) days after the
Employment Termination Date.  The Employee must return the executed Release
within the forty-five (45) day period following the date of his receipt of the
Release.  If the conditions set forth in the preceding sentence are not
satisfied by Employee, the Termination Benefits shall be forfeited hereunder.

If the Release delivery and non-revocation period spans two taxable years, the
Termination Benefits will always be paid in the second taxable year.  The
Company shall also execute the Release.  No Termination Benefits shall be
payable or provided by the Company unless and until the Release has been
executed by Employee, has not been revoked, and is no longer subject to
revocation by Employee. 

No Mitigation

.  Employee shall not be required to mitigate the amount of any payment or other
benefits provided under this Agreement by seeking other employment.

1.5Term of Agreement.  The initial term of this Agreement shall commence on the
Effective Date and end on December 31, 2019.  Beginning effective as of
December 31, 2019, the term of this Agreement shall be extended automatically
for additional successive one-year periods as of such date and as of each annual
anniversary of such date while this Agreement remains in effect so that the
remaining term is one year; provided, however, if, at any time prior to the date
that is sixty (60) days before December 31, 2019 or any annual anniversary
thereof, either Party gives Notice to the other Party that no such automatic
extension shall occur, then this Agreement shall terminate on the last day of
the then-current calendar year period.

Article 1.
GENERAL PROVISIONS

Matters Relating to Section 409A of the Code

.  Notwithstanding any provision in this Agreement to the contrary, if the
payment of any compensation or benefit provided hereunder (including, without
limitation, any Termination Benefits) would be subject to additional taxes and
interest under Section 409A of the Code (“Section 409A”), then the following
provisions shall apply:





--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in this Agreement, with respect to any
amounts payable to Employee under this Agreement in connection with a
termination of Employee’s employment that would be considered “non-qualified
deferred compensation” that is subject to, and not exempt under, Section 409A, a
termination of employment shall not be considered to have occurred under this
Agreement unless and until such termination constitutes Employee’s Separation
From Service.

Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, the Termination Benefits provided to
Employee pursuant to this Agreement shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals).  However, to the extent any such payments are treated as
“non-qualified deferred compensation” subject to Section 409A, and if Employee
is determined by the Company at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A, then to the extent delayed
payment of the Termination Benefits to which Employee is entitled under this
Agreement is required in order to avoid a prohibited payment under Section 409A,
such severance payment shall not be made to Employee before the earlier of
(1) the expiration of the six-month period measured from the date Employee’s
Separation from Service or (2) the date of Employee’s death.  Upon the earlier
of such dates, all payments deferred pursuant to this Section 2.1 shall be paid
in a lump sum to Employee (or to Employee’s Designated Beneficiary in the event
of his death).

The determination of whether Employee is a “specified employee” for purposes of
Section 409A at the time of his Separation from Service shall be made by the
Company in accordance with the requirements of Section 409A.

Notwithstanding anything to the contrary in this Agreement or in any separate
Company policy, with respect to any in-kind benefits and reimbursements provided
under this Agreement during any tax year of Employee shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of Employee and
are not subject to liquidation or exchange for another benefit.  Reimbursement
requests must be timely submitted by Employee, and if timely submitted,
reimbursement payments shall be made to Employee as soon as administratively
practicable following such submission in accordance with the Company’s policy
regarding reimbursements, but in no event later than the last day of Employee’s
taxable year following the taxable year in which the expense was incurred.  This
Section 2.1 shall only apply to in-kind benefits and reimbursements that would
result in taxable compensation income to Employee.

This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment under this Agreement becomes subject
to (1) the gross income inclusion under Section 409A or (2) the interest and
additional tax under Section 409A (collectively, “Section 409A Penalties”),
including, where



--------------------------------------------------------------------------------

 

appropriate, the construction of defined terms to have meanings that would not
cause the imposition of the Section 409A Penalties.  For purposes of Section
409A, each payment that Employee may be eligible to receive under this Agreement
shall be treated as a separate and distinct payment and shall not collectively
be treated as a single payment.  If any provision of this Agreement would cause
Employee to incur the Section 409A Penalties, the Company may, after consulting
with Employee, reform such provision to comply with Section 409A or to preclude
imposition of the Section 409A Penalties, to the full extent permitted under
Section 409A.

Withholdings; Right of Offset

.  The Company may withhold and deduct from any benefits and payments made or to
be made pursuant to this Agreement (a) all federal, state, local, foreign, and
other taxes as may be required pursuant to any law or governmental regulation or
ruling, (b) all other normal employee deductions made with respect to Company’s
employees generally, and (c) any advances made to Employee and owed to Company.

Nonalienation

.  The right to receive payments under this Agreement shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance by Employee, his dependents or beneficiaries, or to any other Person
who is or may become entitled to receive such payments hereunder.  The right to
receive payments hereunder shall not be subject to or liable for the debts,
contracts, liabilities, engagements or torts of any Person who is or may become
entitled to receive such payments, nor may the same be subject to attachment or
seizure by any creditor of such Person under any circumstances, and any such
attempted attachment or seizure shall be void and of no force and effect.

Incompetent or Minor Payees

.  Should the Compensation Committee determine, in its discretion, that any
Person to whom any payment is payable under this Agreement has been determined
to be legally incompetent or is a minor, any payment due hereunder,
notwithstanding any other provision of this Agreement to the contrary, may be
made in any one or more of the following ways:  (a) directly to such Person; (b)
to the legal guardian or other duly appointed personal representative of the
individual or the estate of such Person; or (c) to such adult or adults as have,
in the good faith knowledge of the Compensation Committee, assumed custody and
support of such Person; and any payment so made shall constitute full and
complete discharge of any liability under this Agreement in respect to the
amount paid.

Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the Company
and any successor of the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise), and this Agreement shall inure to the
benefit of and be enforceable by Employee’s legal representatives.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as previously defined and any successor by
operation of law or otherwise, as well as any successor to its business and/or
assets as aforesaid which assumes



--------------------------------------------------------------------------------

 

and agrees to perform this Agreement.  Except as provided in the preceding
provisions of this Section 2.5, this Agreement, and the rights and obligations
of the Parties hereunder, are personal in nature and neither this Agreement, nor
any right, benefit, or obligation of either Party hereto, shall be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the written consent of the other Party.

Notice

.  Each Notice or other communication required or permitted under this Agreement
shall be in writing and transmitted, delivered, or sent by personal delivery,
prepaid courier or messenger service (whether overnight or same-day), or prepaid
certified United States mail (with return receipt requested), addressed (in any
case) to the other Party at the address for that Party set forth below or under
that Party’s signature on this Agreement, or at such other address as the
recipient has designated by Notice to the other Party.

To the Company:VAALCO Energy, Inc.

9800 Richmond Avenue, Suite 700

Houston, Texas  77042

Attention:  Legal Department

﻿

To Employee:





Each Notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail (return
receipt requested) shall be deemed given, received, and effective on the date
delivered to or refused by the intended recipient (with the return receipt, or
the equivalent record of the courier or messenger, being deemed conclusive
evidence of delivery or refusal), or (b) by telecopy or facsimile shall be
deemed given, received, and effective on the date of actual receipt (with the
confirmation of transmission being deemed conclusive evidence of receipt, except
where the intended recipient has promptly Notified the other Party that the
transmission is illegible). Nevertheless, if the date of delivery or
transmission is not a Business Day, or if the delivery or transmission is after
4:00 p.m. (local time at the recipient) on a Business Day, the Notice or other
communication shall be deemed given, received, and effective on the next
Business Day.

Mandatory Arbitration of Disputes

.  Except as provided in subsection (h) of this Section 2.7, any Dispute must be
resolved by binding arbitration in accordance with the following:

Either Party may begin arbitration by filing a demand for arbitration in
accordance with the Arbitration Rules and concurrently Notifying the other Party
of that demand.  If the Parties are unable to agree upon the choice of an
arbitrator within twenty (20) Business Days after the demand for arbitration was
filed (and do not agree to an extension of that 20-day period), either Party may
request the Houston, Texas, office of the American Arbitration Association
(“AAA”) to appoint the arbitrator in accordance with the Arbitration Rules.  The
arbitrator, as so appointed hereunder, is referred to herein as the
“Arbitrator”.





--------------------------------------------------------------------------------

 

The arbitration shall be conducted in the Houston, Texas metropolitan area, at a
place and time agreed upon by the Parties with the Arbitrator, or if the Parties
cannot agree, as designated by the Arbitrator.  The Arbitrator may, however,
call and conduct hearings and meetings at such other places as the Parties may
mutually agree or as the Arbitrator may, on the motion of one Party, determine
to be necessary to obtain significant testimony or evidence.

The Arbitrator may authorize any and all forms of discovery upon a Party’s
showing of need that the requested discovery is likely to lead to material
evidence needed to resolve the Dispute and is not excessive in scope, timing, or
cost.

The arbitration shall be subject to the Federal Arbitration Act and conducted in
accordance with the Arbitration Rules to the extent that they do not conflict
with this Section 2.7.  The Parties and the Arbitrator may, however, agree to
vary to provisions of this Section 2.7 or the matters otherwise governed by the
Arbitration Rules.

The arbitration hearing shall be held within sixty (60) days after the
appointment of the Arbitrator.  The Arbitrator’s final decision or award shall
be made within thirty (30) days after the hearing.  That final decision or award
by the Arbitrator shall be deemed issued at the place of arbitration.  The
Arbitrator’s final decision or award shall be based on this Agreement and
applicable law.

The Arbitrator’s final decision or award may include injunctive relief in
response to any actual or impending breach of this Agreement or any other actual
or impending action or omission by a Party in connection with this Agreement.

The Arbitrator’s final decision or award shall be final and binding upon the
Parties, and judgment upon that decision or award may be entered in any court
having jurisdiction.  The Parties shall have any appeal rights afforded to them
under the Federal Arbitration Act.

Nothing in this Section 2.7 shall limit the right of either Party to apply to a
court having jurisdiction to: (1) enforce the agreement to arbitrate in
accordance with this Section 2.7; (2) seek provisional or temporary injunctive
relief in response to an actual or impending breach of the Agreement or
otherwise so as to avoid an irreparable damage or maintain the status quo, until
a final arbitration decision or award is rendered or the Dispute is otherwise
resolved; or (3) challenge or vacate any final Arbitrator’s decision or award
that does not comply with this Section 2.7.  In addition, nothing in this
Section 2.7 prohibits the Parties from resolving any Dispute (in whole or in
part) by mutual agreement at any time, including, without limitation, through
the use of personal negotiations or mediation with a third party.

The Arbitrator may proceed to an award notwithstanding the failure of any Party
to participate in such proceedings.  The prevailing Party in the arbitration
proceeding may be entitled to an award of reasonable attorneys’ fees incurred in



--------------------------------------------------------------------------------

 

connection with the arbitration in such amount, if any, as determined by the
Arbitrator in his discretion.  The costs of the arbitration shall be borne
equally by the Parties unless otherwise determined by the Arbitrator in the
award.

The Arbitrator shall be empowered to impose sanctions and to take such other
actions as it deems necessary to the same extent a judge could impose sanctions
or take such other actions pursuant to the Federal Rules of Civil Procedure and
applicable law.  Each Party agrees to keep all Disputes and arbitration
proceedings strictly confidential except for the disclosure of information
required by applicable law.

Employee acknowledges that by agreeing to this provision, he knowingly and
voluntarily waives any right he may have to a jury trial based on any claims he
has, had, or may have against the Company or an Affiliate, including any right
to a jury trial under any local, municipal, state or federal law.

Severability

.  It is the desire of the Parties hereto that this Agreement be enforced to the
maximum extent permitted by law, and should any provision contained herein be
held unenforceable by a court of competent jurisdiction or arbitrator (pursuant
to Section 2.7), the Parties hereby agree and consent that such provision shall
be reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed ineffective and deleted herefrom without affecting any other
provision of this Agreement.  This Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under then
applicable law.

No Third Party Beneficiaries

.  This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and to their respective successors and permitted assigns hereunder, but
otherwise this Agreement shall not be for the benefit of any Persons who are
third parties.

Waiver of Breach

.  No waiver by either Party of a breach of any provision of this Agreement by
the other Party, or of compliance with any condition or provision of this
Agreement to be performed by the other Party, will operate or be construed as a
waiver of any subsequent breach by the other Party or any similar or dissimilar
provision or condition at the same or any subsequent time.  The failure of
either Party to take any action by reason of any breach will not deprive such
Party of the right to take action at any time while such breach continues.

Survival of Certain Provisions

.  Wherever appropriate to the intention of the Parties, the respective rights
and obligations of the Parties hereunder shall survive any termination or
expiration of this Agreement or following the Employee’s Termination Date.

Entire Agreement; Amendment

.  This Agreement contains the entire agreement of the Parties with respect to
the matters covered herein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the



--------------------------------------------------------------------------------

 

Parties concerning the subject matter hereof.  This Agreement may be amended
only by a written instrument that is identified as an amendment and that is
executed by or on behalf of each Party.

Interpretive Matters

.  In the interpretation of the Agreement, except where the context otherwise
requires:

Headings.  The Agreement headings are for reference purposes only and will not
affect in any way the meaning or interpretation of this Agreement.

The terms “including” and “include” do not denote or imply any limitation.

The conjunction “or” has the inclusive meaning “and/or”.

The singular includes the plural, and vice versa, and each gender includes each
of the others.

The term “month” refers to a calendar month.

Reference to any statute, rule, or regulation includes any amendment thereto or
any statute, rule, or regulation enacted or promulgated in replacement thereof.

The words “herein”, “hereof”, “hereunder” and other compounds of the word “here”
shall refer to the entire Agreement and not to any particular provision.

All amounts referenced herein are in U.S. dollars.

(i)In addition to the terms defined in the text hereof, terms with initial
capital letters as used herein have the meanings assigned to them, for all
purposes of this Agreement, in the Definitions Appendix hereto, unless the
context reasonably requires a broader, narrower or different meaning.  The
Definitions Appendix, as attached hereto, is part of this Agreement and
incorporated herein.

Governing Law; Jurisdiction

.  All matters or issues relating to the interpretation, construction, validity,
and enforcement of this Agreement shall be governed by the laws of the State of
Texas, without giving effect to any choice-of-law principle that would cause the
application of the laws of any jurisdiction other than Texas.  Jurisdiction and
venue of any action or proceeding relating to this Agreement or any Dispute (to
the extent arbitration is not required under Section 2.7) shall be exclusively
in the federal and state courts of competent jurisdiction in the Houston, Texas
metropolitan area.

Employee Acknowledgment

.  Employee acknowledges that (a) he is knowledgeable and sophisticated as to
business matters, including the subject matter of this Agreement, (b) he has
read this Agreement and understands its terms and conditions, (c) he has had
ample opportunity to discuss this Agreement with his legal counsel prior to
execution, and



--------------------------------------------------------------------------------

 

(d) no strict rules of construction shall apply for or against the drafter or
any other Party.  Employee represents that he is free to enter into this
Agreement.

Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute one and the same instrument.  Each counterpart may
consist of a copy hereof containing multiple signature pages, each signed by one
Party hereto, but together signed by both Parties.

[Signature page follows.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employee has hereunto set his hand and Company has caused
this Agreement to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.

WITNESS:EMPLOYEE:

﻿

Signature:Signature:

Name:Name: 

Date:Date: 

﻿

﻿

﻿

ATTEST:COMPANY:

VAALCO ENERGY, INC.

﻿

By: By:

Name:Name: Cary M. Bounds

Title:Title:  Chief Executive Officer

Date:  Date: 

﻿

 

--------------------------------------------------------------------------------

 

APPENDIX A

Definitions Appendix

“Affiliate”

has the same meaning ascribed to such term in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended from time to time.

“Anticipatory Termination”

means a Separation From Service of the Employee within the time period that
begins on the first day of the month that is three (3) months immediately
preceding the first day of the month containing the Change in Control Date and
ends on the Change in Control Date, but only if the Employee’s Separation From
Service was (a) due to a termination by the Company without Cause or (b) a
termination by the Employee for Good Reason.  For purposes of clarification and
not limitation, a Separation From Service for Cause, or due to Employee’s death
or Disability or his voluntary resignation without Good Reason, is not an
Anticipatory Termination.

“Arbitration Rules”

means the Rules for Employment Arbitrations of the American Arbitration
Association, as in effect at the time of arbitration of a Dispute.

“Board”

1. means the then-current Board of Directors of the Company.

“Business Day”

means any Monday through Friday, excluding any such day on which banks are
authorized to be closed in Texas.

“Cause”

shall mean the termination by the Company of the Employee’s employment with the
Company by reason of (a) the conviction of the Employee by a court of competent
jurisdiction as to which no further appeal can be taken of a crime involving
moral turpitude or a felony; (b) the commission by the Employee of a material
act of fraud upon the Company or any Subsidiary, or any customer or supplier
thereof; (c) the misappropriation of any funds or property of the Company or any
Subsidiary, or any customer or supplier thereof, by the Employee; (d) the
willful and continued failure by the Employee to perform the material duties
assigned to him that is not cured to the reasonable satisfaction of the Company
within 30 days after written notice of such failure is provided to Employee by
the Board or the Compensation Committee (or by an officer of the Company who has
been designated by the Board or the Compensation Committee for such purpose);
(e) the engagement by the Employee in any direct and material conflict of
interest with the Company or any Subsidiary without compliance with the
Company’s or Subsidiary’s conflict of interest policy, if any, then in effect;
or (f) the engagement by the Employee, without the written approval of the Board
or the Compensation Committee, in any material activity which competes with the
business of the Company or any Subsidiary or which would result in a material
injury to the business, reputation or goodwill of the Company or any Subsidiary.

“Change in Control”

means the occurrence of any one or more of the following events:



--------------------------------------------------------------------------------

 

(a)



The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Company Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company or any Subsidiary, (ii) any acquisition by the Company or any Subsidiary
or by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary, or (iii) any acquisition by any corporation
pursuant to a reorganization, merger, consolidation or similar business
combination involving the Company (a “Merger”), if, following such Merger, the
conditions described in Section 8(c) (below) are satisfied;

(b)



Individuals who, as of the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c)



The consummation of a Merger involving the Company, unless immediately following
such Merger, (i) substantially all of the holders of the Outstanding Company
Voting Securities immediately prior to Merger beneficially own, directly or
indirectly, more than fifty percent (50%) of the common stock of the corporation
resulting from such Merger (or its parent corporation) and (ii) at least a
majority of the members of the board of directors of the corporation resulting
from such Merger (or its parent corporation) were members of the Incumbent Board
at the time of the execution of the initial agreement providing for such Merger;
or

(d)



The sale consummation, or other disposition of all or substantially all of the
assets of the Company, unless immediately following such sale or other
disposition, (i) substantially all of the holders of the Outstanding Company
Voting Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (ii) at least a majority of the members of



--------------------------------------------------------------------------------

 

the board of directors of such corporation (or its parent corporation) were
members of the Incumbent Board at the time of execution of the initial agreement
or action of the Board providing for such sale or other disposition of assets of
the Company.

Notwithstanding the foregoing provisions of this Change in Control definition,
to the extent that any payment (or acceleration of payment) under the Agreement
is considered to be deferred compensation that is subject to, and not exempt
under, Code Section 409A, then the term Change in Control hereunder shall be
construed to have the meaning as set forth in Code Section 409A with respect to
the payment (or acceleration of payment) of such deferred compensation, but only
to the extent inconsistent with the foregoing provisions of this definition as
determined by the Incumbent Board.

“Change in Control Date”

means the first date upon which a Change in Control event occurs, provided that
such date is during (a) the period in which Employee is employed by Company or
any of its Affiliates or (b) the three-month period following the termination of
Employee’s employment with the Company or its Affiliates as specified in the
definition of “Anticipatory Termination”, if applicable.

2. “CIC Severance Payment Event” means either:  the Employee’s Separation From
Service with the Company and all Affiliates that occurs within the CIC Window
Period, other than (1) voluntarily by the Employee unless such resignation is
for Good Reason, (2) due to Employee’s death or Disability, or (3) involuntarily
by the Company for Cause.  Any Separation From Service of the Employee that does
not occur within the CIC Window Period, or is otherwise not described in this
definition shall not be considered a CIC Severance Payment Event.

“CIC Window Period”

means (a) the time period beginning on the Change in Control Date and ending on
the last day of the six (6) consecutive month period that begins immediately
following the last day of the month containing the Change in Control Date, or
(b) following an Anticipatory Termination, the occurrence of a Change in Control
(which Change in Control must qualify as a “change in control event” within the
meaning of Section 409A) within the three-month period that is specified in the
definition of “Anticipatory Termination”.

3. “Code” means the Internal Revenue Code of 1986, as amended, or its
successor.  References herein to any Section of the Code shall include any
successor provisions of the Code.

“Confidential Information”

means any information or material known to, or used by or for, the Company or an
Affiliate (whether or not owned or developed by the Company or an Affiliate and
whether or not developed by Employee) that is not generally known by other
Persons in the business.  For all purposes of the Agreement, Confidential
Information includes, but is not limited to, the following: all trade secrets of
the Company or an Affiliate; all non-public information that the Company or an
Affiliate has marked as confidential or has otherwise described to Employee
(either in writing or orally) as confidential; all non-public information
concerning the Company’s or Affiliate’s products, services, prospective products
or services, research, prospects, leases, surveys, seismic



--------------------------------------------------------------------------------

 

data, drilling data, designs, prices, costs, marketing plans, marketing
techniques, studies, test data, leasehold and royalty owners, investors,
suppliers and contracts; all business records and plans; all personnel files;
all financial information of or concerning the Company or an Affiliate; all
information relating to the Company’s operating system software, application
software, software and system methodology, hardware platforms, technical
information, inventions, computer programs and listings, source codes, object
codes, copyrights and other intellectual property; all technical specifications;
any proprietary information belonging to the Company or an Affiliate; all
computer hardware or software manuals of the Company or an Affiliate; all
Company or Affiliate training or instruction manuals; all Company or Affiliate
electronic data; and all computer system passwords and user codes.

“Designated Beneficiary”

means Employee’s surviving spouse, if any, as determined for purposes of the
Code.  If there is no such surviving spouse at the time of Employee’s death,
then the Designated Beneficiary shall be Employee’s estate.

“Disability”

shall mean that Employee is entitled to receive long‑term disability (“LTD”)
income benefits under the LTD plan or policy maintained by the Company or an
Affiliate that covers Employee.  If, for any reason, Employee is not covered
under such LTD plan or policy, then “Disability” shall mean a “permanent and
total disability” as defined in Code Section 22(e)(3) and Treasury regulations
thereunder.  Evidence of such Disability shall be certified by a physician
acceptable to both the Company and Employee.  In the event that the Parties are
not able to agree on the choice of a physician, each shall select one physician
who, in turn, shall select a third physician to render such certification.  All
costs relating to the determination of whether Employee has incurred a
Disability shall be paid by the Company.  Employee agrees to submit to any
examinations that are reasonably required by the attending physician or other
healthcare service providers to determine whether he has a Disability.

“Dispute”

means any dispute, disagreement, controversy, claim, or cause of action arising
in connection with or relating to this Agreement or Employee’s employment or
termination of employment hereunder, or the validity, interpretation,
performance, breach, modification or termination of this Agreement.

“Good Reason”

means, with respect to Employee, the occurrence of any one or more of the
following events which first occurs while the Employee is employed by Company or
any of its Affiliates, except as a result of actions taken in connection with
termination of Employee’s employment for Cause or Disability, and without
Employee’s specific written consent:

The assignment to Employee of any duties that are materially inconsistent with
Employee’s position, which in this definition includes any material diminution
in Employee’s position, authority, duties, or responsibilities, other than (in
any case or circumstance) an isolated and inadvertent action not taken in bad
faith that is remedied



--------------------------------------------------------------------------------

 

by the Company within thirty (30) Business Days after Notice thereof to the
Company by Employee; or

The Company requires Employee to be based at any office or location that is
farther than forty (40) miles from Employee’s principal office location located
in the Houston, Texas metropolitan area, except for required business travel; or

Any failure by the Company to obtain an assumption of this Agreement by its
successor in interest, or any action or inaction that constitutes a material
breach by the Company of this Agreement.

Notwithstanding the foregoing definition of “Good Reason”, Employee cannot
terminate his employment under the Agreement for Good Reason unless Employee
(1) first provides written Notice to the Compensation Committee of the event (or
events) that Employee believes constitutes a Good Reason event (above) within
sixty (60) days from the first occurrence date of such event, and (2) provides
the Company with at least thirty (30) Business Days to cure, correct or mitigate
the Good Reason event so that it either (A) does not constitute a Good Reason
event hereunder or (B) Employee specifically agrees, in writing, that after any
such modification or accommodation by the Company, such event does not
constitute a Good Reason event hereunder.

“No Severance Benefits Event”

means termination of Employee’s employment for Cause.

“Notice”

means a written communication complying with Section 2.6 (“Notify” has the
correlative meaning).

“Person”

means any individual, firm, corporation, partnership, limited liability company,
trust, or other entity, including any successor (by merger or otherwise) of such
entity.

“Release”

means a separation and release agreement, in such form as is prepared and
delivered by the Company to Employee.  The Release shall not release any claim
by or on behalf of Employee for any payment or other benefit that is required
under this Agreement prior to the receipt thereof, except as may otherwise be
agreed to by Employee.

“Separation From Service”

means Employee’s “separation from service” with the Company and its Affiliates,
as such term is defined under Code Section 409A.

“Subsidiary”

means a corporation or other entity, whether incorporated or unincorporated, of
which at least a majority of the voting securities is owned, directly or
indirectly, by the Company.

“Termination Benefits”

means the benefits described in Section 1.1(b).



--------------------------------------------------------------------------------

 

“Termination Date”

means the date on which Employee’s employment terminates with the Company and
all Affiliates.  Notwithstanding anything herein to the contrary, the date on
which a “separation from service” under Code Section 409A is effective shall be
the Termination Date with respect to any payment or benefit to or on behalf of
Employee that constitutes deferred compensation that is subject to, and not
exempt from or excepted under, Code Section 409A.

﻿

[End of Appendix A]

 

--------------------------------------------------------------------------------

 

APPENDIX B

TO

CHANGE IN CONTROL AGREEMENT

﻿

﻿

RELEASE AGREEMENT

﻿

﻿

In consideration of the Termination Benefits as set forth in that certain Change
in Control Agreement (the “Change in Control Agreement”) dated as of
___________, 2019, and as it may be amended thereafter, by and between VAALCO
Energy, Inc. (the “Company”) and __________ (“Employee”), this Release Agreement
(the “Agreement”) is made and entered into by the Company and the Employee (each
a “Party” and together, the “Parties”).

By signing this Release Agreement, Employee and the Company hereby agree as
follows:

1.



Purpose.  The purpose of this Agreement is to voluntarily resolve any actual or
potential disputes or claims that Employee has, had or may ever have, as of the
date of Employee’s execution of this Agreement, against (a) the Company and all
of its parents, predecessors, successors, Affiliates (as defined in the Change
in Control Agreement), divisions, related companies and organizations, and its
and their present and former agents, employees, managers, officers, directors,
attorneys, stockholders, plan fiduciaries, assigns, agents, representatives, and
all other Persons (as defined in the Change in Control Agreement) acting by,
through or in concert with any of them and (b) all compensation and benefit
plans and programs sponsored or maintained by the Company and the
administrators, trustees, insurers, and fiduciaries of such plans and programs
(hereinafter, all the persons and entities in clauses (a) and (b) being
individually and collectively referred to as the “Released Parties”).  Neither
the fact that this Agreement has been proposed or executed, nor the terms of
this Agreement, are intended to suggest, or should be construed as suggesting,
that the Released Parties have acted unlawfully or violated any federal, state
or local law or regulation, or any other duty, policy or contract involving
Employee.

2.



Termination of Employment.  Effective as of the close of business on
______________ (the “Termination Date”), Employee’s employment with the Company
and all of its Affiliates has terminated.

3.Termination Benefits.  In consideration for Employee’s execution of, and
required performance under, this Agreement, the Company shall provide Employee
with the Termination Benefits (as defined in the Change in Control Agreement,
which definition and other terms in the Change in Control Agreement are
incorporated herein by this reference).  Employee confirms and agrees that he
would not otherwise have received, or been entitled to receive, the Termination
Benefits if he did not enter into this Agreement. 

4.



Waiver of Additional Compensation or Benefits.  The Termination Benefits to be
paid to Employee constitutes the entire amount of compensation and consideration
due to



7

 

--------------------------------------------------------------------------------

 

Employee under the Change in Control Agreement and this Agreement, and Employee
acknowledges that he has no right to seek, and will not seek, any additional or
different compensation or consideration for executing or performing under the
Change in Control Agreement or this Agreement. 

5.



Non-Disparagement.  Employee hereby agrees not to disclose, communicate, or
publish any disparaging or negative information, writings, electronic
communications, comments, opinions, facts, or remarks, of any kind, about the
Company and/or any of the other Released Parties; provided, however, that this
paragraph shall have no application to any evidence or testimony required by any
court or other government entity, including but not limited to, the U.S. Equal
Employment Opportunity Commission (“EEOC”) or any similar federal, state or
local agency, under compulsion of law. Employee acknowledges that in executing
this Agreement, Employee has knowingly, voluntarily and intelligently waived any
free speech or First Amendment rights under the United States Constitution or
applicable state counterpart to disclose, publish or communicate any such
disparaging information about the Company and/or any of the other Released
Parties. 

6.



Employee Representations.  Employee expressly acknowledges and represents, and
intends for the Company to rely upon the following in entering the Agreement:

(a)



Employee has not filed any complaints, claims or actions against the Company or
any of the other Released Parties with any court, agency, or commission
regarding the matters encompassed by this Agreement and, by executing this
Agreement, Employee hereby waives the right to recover monetary damages in any
proceeding that (1) Employee may bring before the EEOC or any state or local
human rights commission or (2) may be brought by the EEOC or any state or local
human rights commission by or on Employee’s behalf.

(b)



Employee understands that he is, by entering into this Agreement, releasing the
Released Parties, including the Company, from any and all claims he has, had or
may ever have against them under federal, state or local laws, which have arisen
on or before the execution date of this Agreement.

(c)



Employee understands that he is, by entering into this Agreement, waiving all
claims that he has, had or may ever have against the Released Parties under the
federal Age Discrimination in Employment Act of 1967, as amended, which have
arisen on or before the execution date of this Agreement.

(d)



Employee agrees that this Agreement shall be binding on him and his heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of his heirs, administrators, representatives, executors,
successors and assigns.

(e)



Employee has reviewed all aspects of this Agreement, and has carefully read and
fully understands all of the provisions and effects of this Agreement.



8

 

--------------------------------------------------------------------------------

 

(f)



Employee has been, and is hereby, advised in writing to consult with an attorney
of his own choice before signing this Agreement.

(g)



Employee is knowingly and voluntarily entering into this Agreement, and has
relied solely and completely upon his own judgment and, if applicable, the
advice of his own attorney in entering into this Agreement.

(h)



Employee is not relying upon any representations, promises, predictions,
projections or statements made by or on behalf of the Company or any of the
other Released Parties, other than those that are specifically stated in this
Agreement.

(i)



Employee does not waive rights or claims that may arise after the date this
Agreement is signed below.

(j)



This Agreement shall be, in all cases, construed as a whole according to its
fair meaning, and not strictly for or against any of the Parties.

(k)



Employee will receive payment of consideration under this Agreement that is
beyond what Employee was entitled to receive before entering into this
Agreement.

7.



Release.  Employee, on behalf of himself and his heirs, executors,
administrators, successors and assigns, irrevocably and unconditionally
releases, waives and forever discharges the Released Parties from and against
any and all claims, demands, actions, causes of action, charges, complaints,
liabilities, obligations, promises, sums of money, agreements, representations,
controversies, disputes, damages, suits, right, sanctions, costs (including
attorneys’ fees), losses, debts and expenses of any nature whatsoever, whether
known or unknown, fixed or contingent, which Employee has, had or may ever have
against the Released Parties arising out of, concerning, or related to, his
employment or separation from employment with the Company and its Affiliates,
from the beginning of time and up to and including the date Employee executes
this Agreement below.  This Agreement includes, without limitation, (a) law or
equity claims; (b) contract (express or implied) or tort claims; (c) claims
arising under any federal, state or local laws of any jurisdiction that prohibit
age, sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation or any other form of discrimination, harassment,
hostile work environment or retaliation (including, without limitation, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act of 1990, the Americans with
Disabilities Act Amendments Act of 2008, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871,
42 U.S.C. Section 1981, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Worker
Adjustment and Retraining Notification Act, the Equal Pay Act of 1963, the Lilly
Ledbetter Fair Pay Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Genetic Information and Nondiscrimination Act of 2008,
the Texas Labor Code, Section 1558 of the Patient Protection and Affordable Care
Act of 2010, the Consolidated Omnibus Budget Reconciliation Act of 1985, and any
other federal, state or local laws of



9

 

--------------------------------------------------------------------------------

 

any jurisdiction); (d) claims under any other federal, state, local, municipal
or common law whistleblower protection, discrimination, wrongful discharge,
anti-harassment or anti-retaliation statute or ordinance; (e) claims arising
under ERISA; or (f) any other statutory or common law claims related to
Employee’s employment or separation from employment with the Company and its
Affiliates.  Employee further represents that, as of the date of his execution
of this Agreement, he has not been the victim of any illegal or wrongful acts by
any of the Released Parties, including, without limitation, discrimination,
retaliation, harassment or any other wrongful act based on sex, age, race,
religion, or any other legally protected characteristic. 

Notwithstanding the foregoing, this Agreement specifically does not release any
claim or cause of action by or on behalf of Employee (or his beneficiary) for
any payment or other benefit that is required under the terms of the Change in
Control Agreement prior to the receipt thereof by or on behalf of Employee.

8.



Entire Agreement.  This Agreement sets forth the entire agreement between the
Parties and fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Parties pertaining to the subject
matter of this Agreement.

9.



Severability.  Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, the Agreement shall first be reformed to make the provision at
issue enforceable and effective to the full extent permitted by law.  If such
reformation is not possible, all remaining provisions of this Agreement shall
otherwise remain in full force and effect and shall be construed as if such
illegal, invalid or unenforceable provision has not been included herein.

10.



Forty-Five Calendar Days to Consider Offer of Termination Benefits.  Employee
shall have, and by signing this Agreement Employee acknowledges and represents
that he has been given, a period of forty-five (45) calendar days to consider
whether to elect to sign this Agreement, and to thereby waive and release the
rights and claims addressed in this Agreement.  Although Employee may sign this
Agreement prior to the end of the forty-five (45) calendar day period, Employee
may not sign this Agreement on or before the Termination Date.  In addition, if
Employee signs this Agreement prior to the end of the forty-five (45) calendar
day period, Employee shall be deemed, by doing so, to have certified and agreed
that the decision to make such election prior to the expiration of the
forty-five (45) calendar day period is knowing and voluntary and was not induced
by the Company through:  (a) fraud, misrepresentation or a threat to withdraw or
alter the offer prior to the end of the forty-five (45) calendar day period; or
(b) an offer to provide different terms or benefits in exchange for signing the
Agreement prior to the expiration of the forty-five (45) calendar day
period.  The procedure for Employee to accept this Agreement is to return a
fully executed, dated and witnessed Agreement to the Chairman or Secretary of
the Company’s Board of Directors prior to the deadline.

11.



Seven Day Revocation Period.  Employee understands and acknowledges that he may
revoke this Agreement at any time within seven (7) calendar days after he signs
this Agreement.  To revoke this Agreement, Employee must deliver written
notification of such revocation to the attention of the Chairman or the
Secretary of the Company’s Board of Directors,



10

 

--------------------------------------------------------------------------------

 

within seven (7) calendar days after the date that he signs this
Agreement.  Employee further understands that if he does not revoke this
Agreement within seven (7) calendar days following his execution of the
Agreement (excluding the date of execution), the Agreement will become
effective, binding and enforceable on both Parties.

12.



Agreement not to Sue.  Except as required by law that cannot be waived, Employee
agrees that he will not commence, maintain, initiate, or prosecute, or cause,
encourage, assist, volunteer, advise or cooperate with any other Person (as
defined in the Employee Change in Control Agreement) to commence, maintain,
initiate or prosecute, any action, lawsuit, proceeding, charge, petition,
complaint or claim before any court, agency or tribunal against the Company or
any Affiliate arising from, concerned with, or otherwise relating to, in whole
or in part, Employee’s employment or separation from employment with the
Company, or any of the matters discharged and released in this
Agreement.  Notwithstanding the preceding sentence or any other provision of
this Agreement or the Change in Control Agreement, this release and the Change
in Control Agreement are not intended to interfere with Employee’s right to file
a charge with the EEOC or a state or local human rights commission in connection
with any claim that Employee believes he may have against the Company or its
Affiliates, or to cooperate or provide truthful testimony to the EEOC or a state
or local human rights commission with respect to any investigation.  However, by
executing this Agreement, Employee hereby waives the right to recover monetary
damages in any proceeding he may bring before the EEOC or any state or local
human rights commission or in any proceeding brought by the EEOC or any state or
local human rights commission (or any other agency) on Employee’s behalf.

13.



Confidentiality of Agreement.  Employee agrees to keep this Agreement and its
terms confidential.  Employee agrees and understands that he is prohibited from
disclosing any terms of this Agreement to anyone, except that he may disclose
the terms of this Agreement to his attorney, his spouse, his financial advisor
or as otherwise required by compulsion of law.

14.



Agreement to Return Company Property/Documents.  Employee acknowledges that his
employment with the Company and its Affiliates has terminated effective as of
the Termination Date.  Accordingly, Employee agrees that, in accordance with the
Company’s policy:  (i) Employee will not take with him, copy, alter, destroy or
delete any files, documents or other materials whether or not embodying or
recording any Confidential Information (as defined in the Change in Control
Agreement), including copies, without obtaining in advance the written consent
of an authorized Company representative; and (ii) Employee will promptly return
to the Company all Confidential Information, documents, files, records and tapes
(written or electronically stored) that are in Employee’s possession or under
his control, and Employee shall not use or disclose such materials in any way or
in any format, including written information in any form, information stored by
electronic means, and any and all copies of such materials.  Employee further
agrees that he will return to the Company immediately all Company property,
including, without limitation, any Company-provided keys, equipment, computer
and computer equipment, devices, any other Company cellular phones, Company
credit cards, business cards, data, lists, information, correspondence, notes,



11

 

--------------------------------------------------------------------------------

 

memorandums, reports or other writings prepared by the Company or Employee on
behalf of the Company or an Affiliate.

15.



Waiver.  A Party’s waiver of any breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any later
breach of the same or other provision by such Party.

16.



Miscellaneous.  The Parties understand and agree that if a violation of any term
of this Agreement is asserted, the Party who asserts such violation shall have
the right to seek specific performance of that term and/or any other necessary
and proper relief as permitted by law or equity, including but not limited to,
damages awarded by any court of competent jurisdiction, and the prevailing Party
shall be entitled to recover its reasonable costs and attorneys’ fees.

Nothing in this Agreement will be construed to prevent Employee from challenging
the validity of this Agreement under the Age Discrimination in Employment Act or
Older Workers Benefit Protection Act.  Employee further understands and agrees
that if he, or someone acting on his behalf, files, or causes to be filed, any
such claim, charge, complaint or action against the Company, an Affiliate or any
other Released Party, Employee hereby expressly fully waives and relinquishes
any right to recover any damages or other relief, whatsoever, from the Company,
its Affiliates and/or other Persons, including costs and attorneys’ fees.

17.



Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Parties, and their respective heirs, executors, beneficiaries, personal
representatives, successors and permitted assigns hereunder, but otherwise this
Agreement shall not be for the benefit of any third parties.

18.



Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder shall
survive any termination or expiration of this Agreement

19.



Choice of Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws.  Jurisdiction and venue of any action or
proceeding relating to this Agreement, or any dispute hereunder, shall be
exclusively in a federal or state court of competent jurisdiction in the
Houston, Texas, metropolitan area, and the Parties hereby waive any objection to
such jurisdiction or venue including, without limitation, to the effect that it
is inconvenient. 

20.



Counterparts.  The Parties agree that this Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall be deemed one and the same instrument.

﻿

﻿





12

 

--------------------------------------------------------------------------------

 

[Signature page follows.]





13

 

--------------------------------------------------------------------------------

 

Please review this document carefully as it includes a release of claims.

IN WITNESS WHEREOF, Employee has executed and entered into this Agreement, and
the Company has caused this Agreement to be executed in its name and on its
behalf by its duly authorized officer, to be effective as of the date this
Agreement is executed by Employee as set forth beneath his signature below.

﻿

This document was presented to Employee on _____________, 20___.

﻿

COMPANY:

﻿

﻿

By:

﻿

Name:

﻿

Title:

﻿

Dated this ____ day of _________ 20

﻿

﻿

﻿

﻿

EXECUTIVE:WITNESS:

﻿

﻿

Signature: Witness signature

﻿

Name: Name:

﻿

Dated this ___ day of ___________ 20Dated this ___ day of ___________ 20

﻿

﻿

﻿

Address for Employee:







﻿



14

 

--------------------------------------------------------------------------------